NOTICE OF ALLOWANCE
This action is pursuant to the claims filed on October 25, 2021. Currently claims 1, 3-4, and 7-17 are pending with claims 2, 5-6, and 19-46 canceled, and claim 1. Below follows a complete final action of the merits of claims 1, 3-4, and 7-17.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 1, 3-4, and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art, taken alone or in combination, fail to disclose or render obvious “A sensing and/or delivery headpiece to be implanted on a human head, the headpiece comprising an array of interaction pins, each interaction pin extending between a proximal end, formed by a proximal end face, and a distal end, and comprising an interaction element and a thermoplastic material, wherein the interaction element is an electrode; wherein at least one of the interaction pins further comprises a processor unit communicatively coupled to the interaction element and an antenna communicatively coupled to the processor unit, and is equipped for wireless communication between the processor unit and a further unit; wherein the processor unit comprises an RFID processor contacting the electrode and being 
The closest prior art is identified as US PGPUB: 2011/0093008 to Mayse et al (of record) and US PGPUB: 2012/0302856 to Chang (of record). 
Mayse discloses an implantable device comprising a liquefiable thermoplastic material for anchoring the device into the skull of a patient (Fig. 16). The device comprises an opening for an interaction element, in this case an electrode, to be inserted into the brain for stimulation. However, notably, this embodiment of Mayse does not disclose a head portion wider than a shaft portion, a plurality of steps on the shaft portion, or any sort of processor in the head of the device. Chang discloses an implantable neural device comprising a head and shaft portion. However, the device does not make use of any thermoplastic material. Further, while Change discloses processing circuitry in the head of the electrode, this processor does not read out . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        


/EUN HWA KIM/Primary Examiner, Art Unit 3794